       Case 5:19-cv-00188-TES-MSH Document 27 Filed 06/23/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


KENDRICK D HEATH,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                      5:19-cv-00188-TES-MSH
WARDEN CLINTON PERRY, et al.,

        Defendants.


                      ORDER ADOPTING THE UNITED STATES
                     MAGISTRATE JUDGE’S RECOMMENDATION



        In his Recommendation [Doc. 26], the United States Magistrate Judge

 recommends that the Court grant Defendants’ motion for summary judgment [Doc. 21]

 and deny as moot Plaintiff’s motion for protective custody [Doc. 16]. No objections have

 been filed to the magistrate judge’s Recommendation; therefore, the Court reviews his

 findings for clear error. 28 U.S.C. § 636(b)(1)(A). After careful review, the Court finds

 no clear error. Therefore, the Court ADOPTS the Recommendation [Doc. 26] and

 MAKES IT THE ORDER OF THE COURT. Accordingly, the Court GRANTS

 Defendants’ motion for summary judgment [Doc. 21] and DENIES as moot Plaintiff’s

 motion for protective custody [Doc. 16].

        SO ORDERED, this 23rd day June, 2020.

                                [signature on following page]
Case 5:19-cv-00188-TES-MSH Document 27 Filed 06/23/20 Page 2 of 2



                             S/ Tilman E. Self, III
                             TILMAN E. SELF, III, JUDGE
                             UNITED STATES DISTRICT COURT




                                2
